Citation Nr: 0528828	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to July 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which the granted service connection for 
IBS and assigned a noncompensable rating.  The claim was 
subsequently transferred to the San Diego, California, RO, 
and in a rating decision in April 2003, the noncompensable 
rating for IBS was increased to 10 percent effective the date 
of the claim, July 2000.  

The issues of entitlement to an increased rating for a 
psychiatric disorder and an increased rating for headaches 
were also properly developed and certified for appellate 
review.  During the appeal process, however, the RO granted 
increased ratings for these conditions.  In an August 2004 
statement, the veteran stated that "the only issue I am 
contesting is my irritable bowel syndrome."  Thus, the 
issues of entitlement to initial increased ratings for 
bipolar disorder and migraine headaches are withdrawn.  
Accordingly, these claims are not currently in appellate 
status before the Board.


FINDING OF FACT

The veteran's service-connected IBS is manifested by more or 
less constant abdominal distress with alternating 
constipation and diarrhea.  




CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent, 
but no more, for IBS, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code (DC) 7319 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in August 2002 and March 2004, as 
well as by the discussions in the rating decisions, statement 
of the case (SOC), and multiple supplemental statements of 
the case (SSOCs).  The most recent SSOC dated in July 2005 
also included the VCAA provisions.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, of the reason for the denial of 
her claim, of her and VA's respective duties, and she was 
asked to provide information in her possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, and pursuant to 
VCAA letter in 2002 and 2003 and a July 2005 SSOC, she was 
provided with the VCAA laws and regulations.  A VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the VCAA letters in 2002 and 2003, her claim 
was readjudicated based upon all the evidence of record as 
evidenced by subsequently dated SSOCs in April 2003 and July 
2005.  There is no indication that the disposition of her 
claim would not have been different had she received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded a VA medical 
examination as to the issue on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The veteran's disability has been evaluated pursuant to 38 
C.F.R. § 4.114, DC 7319, Irritable Colon Syndrome.  The Board 
points out that ratings under 38 C.F.R. § 4.114, DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the DC which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  The Board observes that 
certain provisions of 38 C.F.R. § 4.114 were revised 
effective July 2, 2001; however, none of the DCs applicable 
to this case were changed.

Under DC 7319, a noncompensable rating is assigned for mild 
irritable colon syndrome with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
rating is appropriate in cases of severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation and more or less constant abdominal distress.  
See 38 C.F.R. § 4.114.

Review of the service medical records reflects that the 
veteran was treated during service for IBS.  At the time of a 
post service VA examination in August 2001, she said that she 
had been having this problem since the mid 1990s.  She 
experienced lower left abdominal spasm and pain.  There was 
sharp pain and cramping four or five days per week and three 
or four days per week, she had multiple watery stools.  She 
had episodes of urgency that occurred when standing or 
walking.  There seemed to be no relationship between what she 
ate and her bowel movements.  Medications had not helped.  
Examination showed normal bowel sounds.  There was tenderness 
over the left pelvic rim.  Pressure caused significant 
discomfort.  The examiner's impression was IBS.  Daily 
cramping and discomfort, watery stools, were noted and 
multiple bowel episodes were present four days out of a seven 
day week.  

VA records from 2002 show that she continued to experience 
"normal crampy pain" associated with IBS.  She continued to 
be treated for this condition by VA in 2003.  At a March 2004 
VA examination, she gave a history of medicine related 
constipation.  She also described episodes of diarrhea and 
cramping.  She usually went about four days between bowel 
movements due to her constipation.  Following physical 
examination, the diagnosis included constipation, an 
irritable colon, and sensitive bowel syndrome.  She currently 
had medication related constipation, diminishing her IBS.  
When not having medicine related constipation, she had a 
diarrheal type condition as her normal condition which had 
its onset in 1994-1995.  

In a September 2004 addendum to the March 2004 exam, it was 
noted that the veteran had alternating episodes of 
constipation and diarrhea.  She had had these symptoms with 
significant frequency for at least 30 to 40 weeks per year 
over the last 10 years.  The examiner noted that the 
diagnosis was IBS.  The veteran was on medication on a daily 
basis for her condition but she had did not have complete 
control, and it was described as "persistent."  

In an August 2004 statement, the veteran reported that 
diarrhea was the prominent manifestation of her IBS.  She had 
diarrhea and associated pain every day.  It was explosive and 
uncontrollable.  She occasionally had constipation and 
cramping.  Bowel movements included excretion of mucous and 
blood.  

Review of the treatment records shows that the veteran's has 
long-standing IBS.  Based on the veteran's statements and 
examination findings and resolving doubt in the veteran's 
favor, the Board finds that it appears that she has more or 
less had constant abdominal distress with diarrhea and 
constipation since service connection was established.  With 
application of the benefit of the doubt rule, the Board finds 
that the veteran has met the schedular criteria for an 
initial 30 percent rating under DC 7319.  This evaluation is 
the maximum available rating for IBS under DC 7319.  

The Board will consider whether the veteran's symptoms meet 
the criteria for a higher rating under other DC.  In this 
respect, there has been no evidence of definite partial 
obstruction, severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage during the 
appeal period, which would be a requirement for a higher 
rating under DC 7301.  Nor does the evidence reflect the 
presence of an ulcer, DCs 7304, 7305, 7306, severe 
hemorrhaging or large ulcerated or eroded areas (DC 7307) or 
moderate circulatory symptoms (DC 7308), as required for a 
higher rating under these codes.  

In addition to the above criteria, weight loss and anemia are 
used to evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112, DC 
7308.  The presence of anemia in connection with 
gastrointestinal disorders, likewise, is considered to be 
reflective of serious symptomatology.  However, the medical 
evidence of record is negative for report of weight loss or 
anemia.  These conditions are not shown to be a manifestation 
of the veteran's service connected disability.

Evaluation of the veteran's condition under other DCs would 
not be more beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.  The competent medical 
evidence fails to establish entitlement to compensation in 
excess of 30 percent under other applicable DCs.  

After consideration of all of the evidence, the Board finds 
that the evidence supports an evaluation of 30 percent, but 
no higher, for the veteran's IBS disability.  

There is no competent evidence of record which indicates that 
the veteran's gastrointestinal disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care recently.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

An initial 30 percent rating for IBS, but no higher, is 
granted, subject to regulations which govern the award of 
monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


